DETAILED ACTION

The Amendment filed December 14, 2021 has been received and considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8-10, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 102016012530 to Michels et al (Note: the examiner is utilizing PG Publication No. 2020/0070788, the U.S. equivalent document to the German ‘530 patent, for the relevant citations in the rejections below).
Regarding Claim 1, Michels et al disclose a brake control system (see Figure 1) for a road vehicle having all the features of the instant invention including:  a first control device ECU-1 for controlling a first brake actuator 13/11 of the road vehicle, and a second control device ECU-2 for controlling a second brake actuator 43/41 of the road vehicle, wherein the second control device ECU-2 does not control the first brake actuator 13/11 and the first control device ECU-1 does not control the second brake actuator 43/41 (see the abstract, paragraph 0050, and Claim 1 of the corresponding PG Pub ‘788 document), wherein the brake control system further comprises a third control device ECU-3 for controlling the first brake actuator 13/11 and the second brake 
Regarding Claim 2, Michels et al further disclose that the first control device ECU-1 can be connected to a first on-board power supply BAT-1 of the road vehicle in order to be supplied with power, the second control device ECU-2 can be connected to a second on-board power supply BAT-2 of the road vehicle in order to be supplied with power, and the third control device ECU-3 can be connected to the first and second on-board power supply BAT-1 and BAT-2 in order to be supplied with power (see paragraph 0041 and Figure 1 of the corresponding PG Pub ‘788 document).
Regarding Claim 4, Michels et al further disclose that the first control device ECU-1 can be connected to another first brake actuator 21 of the road vehicle and is configured to control the other first brake actuator 21 (see paragraph 0049 of the corresponding PG Pub ‘788 document).
Regarding Claim 5, Michels et al further disclose that the switching apparatus is configured to connect the first control device ECU-1 to the first brake actuator 13/11 depending on the fault status (see paragraph 0049 of the corresponding PG Pub ‘788 document) and/or the switching apparatus is configured to connect the second control device ECU-2 to the second brake actuator 43/41 depending on the fault status (see paragraphs 0049, 0050, and 0051 of the corresponding PG Pub ‘788 document).

Regarding Claim 9, Michels et al further disclose that the brake control system comprises the first and second brake actuators 13/11 and 43/41 (see Figure 1), the first control device ECU-1 and the third control device ECU-3 are each connected to the first brake actuator 13/11 via the switching apparatus (see Figure 1), and the second control device ECU-2 and the third control device ECU-3 are each connected to the second brake actuator 43/41 via the switching apparatus (see Figure 1).
Regarding Claim 10, see Claim 1 above.
Regarding Claim 12, see Claim 4 above.
Regarding Claim 14, see Claim 5 above.
Regarding Claim 16, see Claim 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 102016012530 to Michels et al (Note: the examiner is utilizing PG Publication No. 2020/0070788, the U.S. equivalent document to the German ‘530 patent, for the relevant citations in the rejections below).
Regarding Claim 3, Michels et al disclose most all the features of the instant invention as applied above, except for that the third control device can be connected to a third on-board power supply of the road vehicle in order to be supplied with power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the third control device of Michels et al to a third on-board power supply in order to provide a separate and independent power supply for the third control device that can function if either the first or the second control device power supplies fail.
Regarding Claim 6, Michels et al disclose that the switching apparatus comprises switching means for connecting the first control device ECU-1 to the first brake actuator 13/11, the third control device ECU-3 to the first brake actuator 13/11, the third control device ECU-3 to the second brake actuator 43/41, and the second control device ECU-2 to the second brake actuator 43/41 (see paragraphs 0058 and 0066 of the corresponding PG Pub ‘788 document).
However, Michels et al do not specifically disclose four switching elements for all the claimed connections between the control devices and the brake actuators.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided four separate switching elements to the brake control system of Michels et al as a matter of design preference dependent 
Regarding Claim 11, see Claim 3 above.
Regarding Claim 13, see Claim 4 above.
Regarding Claim 15, see Claim 5 above.

Response to Arguments
Applicant’s arguments, see remarks, filed December 14, 2021, with respect to the rejection(s) of claim(s) 1-6 and 8-16 under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 103(a) utilizing the Iordanidis et al reference have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration and in light of applicant’s amendments to independent Claims 1 and 10, a new ground(s) of rejection is made in view of previously cited German Patent No. DE 102016012530 to Michels et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/09/22